PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/079,867
Filing Date: 26 Oct 2020
Appellant(s): AdrenalineIP



__________________
Christopher J. Maier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
§101 Rejection
	The claims are drawn to a system for and method of wagering. There is a plurality of generic sensors that gather data about a game.  Paragraph 0060 of the published application describes these sensors:
The system may include a plurality of sensors 104 that may be used such as motion sensors, temperature sensors, humidity sensors, cameras such as an RGB-D Camera which is a digital camera providing color (RGB) and depth information for every pixel in an image, microphones, radiofrequency receiver, a thermal imager, a radar device, a lidar device, an ultrasound device, a speaker, wearable devices etc. Also, the plurality of sensors may include tracking devices, such as RFID tags, GPS chips or other such devices embedded on uniforms, in equipment, in the field of play, in the boundaries of the field of play, or other markers on the field of play. Imaging devices may also be used as tracking devices such as player tracking that provides statistical information through real-time X, Y positioning of players and X, Y, Z positioning of the ball.

	These sensors are used in their ordinary fashion to perform their normal functions. Motion sensors detect motion. Temperature sensors measure temperatures. Humidity sensors determine the humidity of the air. Etc. Appellant has not invented new sensors, nor has Appellant used these sensors in new ways – the temperature sensors do not sense sound and the microphones do not measure temperatures. These sensors are purely conventional data sources.
	There is a wagering platform which is a computer program running on a generic computer. (See ¶ 0064 of the Specification.)  The end user device (or user device) is also a generic computer –¶ 0064 provides a lengthy list of possible devices.
	The sensors provide data to a generic computer. The computer extracts the data and stores it in an action database. The database contains at least event data and sensor data.
	The generic computer then filters a historical database based on the data in the live event database.
	The generic computer then determined the most likely outcome associated with the sensor databased on the query of the historical database. (The exact method of doing this is not claimed. But in the art, it is known that Appellant is describing an Automatic Content Recognition (ACR) system. These work by matching current data with data from the past to determine the most likely outcome. For example, if the ACR receives data that an NFL team has lined up in a shotgun formation in a 4th down and 15 yards situation, the ACR would scan the data in its historical database to determine what other NFL teams have done in this situation with this formation. It will see that the overwhelming majority of the time, NFL teams have run a pass play when the data matches the data given. It will then predict a pass play is the most likely outcome. An ACR can also predict a step further. Using data from past games, the ACR can determine that the quarterback is likely to pass to a certain wide receiver – the wide receiver with the best pass completion record.)  Appellant’s specification devotes a single paragraph (0057) to the ACR.
	The computer then calculates a probability of the most likely outcome (i.e., odds). Exactly how these probabilities are calculated is not claimed. Nor is it actually clear whether the probability that the next play will be a pass play (see discussion above), or whether this is the probability that the pass will be completed. In either case, the generic computer is simply performing (unclaimed) calculation.
	The computer then sends the predicted most likely outcome and the probability to a user device to receive a wager. The computer transmits data to another generic computer. There is nothing unusual about this transmission. No network is claimed, but can be inferred. Paragraph 0063 of Appellant’s specification makes it clear that it is a generic network. The claim states that the data is transmitted to receive a wager.
	The computer then monitors the end user device (i.e., the cell phone) for a wager selection placed via the wagering platform (the “wagering platform” program notifies the computer when the user selects a wager). 
	The computer then checks the sensor data to determine the actual outcome and stores that data in the historical database.
	In summary, we have generic sensors collecting data that is sent to a generic computer. The generic computer performs some database operations and then some unclaimed calculations. The results of those calculations are sent over an unclaimed generic network to another generic computer – a user device. The user device displays these results and allows a player to make a selection. That selection is then transmitted to a program running on the first generic computer – where (if we take Appellant’s arguments seriously) it is completely ignored and flushed from the system. If we take a more realistic view, the selection is recorded and a wagering contract is formed.
	The generic computer then gathers additional data from the sensors and determines an actual outcome. It stores the actual outcome in a database.
	This is clearly just a series of data processing steps performed on a generic computer. If Appellant’s arguments are taken seriously, it is the epitome of abstraction. Providing data that cannot be used by anyone cannot be considered to be patent-eligible.
	Appellant argues that the system is not used for forming a wagering contract because the claims do not explicitly recite an exchange of funds. Yet that argument ignores an explicit definition in Appellant’s specification. In paragraph 0020, Appellant defines a “bet” or “wager”:
[0020] A “bet” or “wager” is to risk something, usually a sum of money, against someone else's or an entity on the basis of the outcome of a future event, such as the results of a game or event. It may be understood that non-monetary items may be the subject of a “bet” or “wager” as well, such as points or anything else that can be quantified for a “wager” or “bet.” A bettor refers to a person who bets or wagers. A bettor may also be referred to as a user, client, or participant throughout the present invention. A “bet” or “wager” could be made for obtaining or risking a coupon or some enhancements to the sporting event, such as better seats, VIP treatment, etc. A “bet” or “wager” can be done for certain amount or for a future time. A “bet” or “wager” can be done for being able to answer a question correctly. A “bet” or “wager” can be done within a certain period of time. A “bet” or “wager” can be integrated into the embodiments in a variety of manners.

	The claims are replete with references to wagers and wagering. Claim 1 states in its preamble that the invention is “A system for live sporting event wagering…” It goes on to claims “a wagering platform…” Then the most likely outcome and probability are transmitted to the user device “to receive a wager…” The system then “monitor[s] the end user device for a wager selection…” And receipt of the “wager selection” causes the system to gather more sensor data.
	To argue that the claims are not drawn to wagering contract formation is inconsistent with the definition in the Specification and the plain meaning of the claim language. This system provides the terms of a wagering contract to a user. The user may accept (select) those terms or not. The fact that the claims do not explicitly state that money is wagered and that winners receive a payout is subsumed in the definition supplied in paragraph 0020 of the Specification.
	But, as noted above, if we grant Appellant’s argument, the claimed invention is drawn to gathering, processing, and displaying data for no purpose at all. If the wagering contract formation element is removed, there is nothing “useful” about this invention. It provides data to a user for no purpose whatsoever. The user can “select” a wager, but if no wagering contract is formed what use is that selection? Granting Appellant’s argument would mean that the claims do not meet the basic statutory requirements of §101 – the requirement that the invention be “new and useful.”
	Either way, the claims are not patent eligible.
	Appellant then argues that the claims embody a “practical application” as the term is applied in the context of §101. Appellant argues that gathering data with sensors and processing that data using an (unclaimed) algorithm to arrive at the probability of a most likely outcome is a “practical application.” It appears that using an algorithm to process data on a generic computer is enough  according to Appellant to be a “practical application.”
	The Appellant argues that the “practical application” test is not a hardware test. That is true. But use of generic hardware performing its usual function to implement an abstract idea is not a “practical application.” Appellant has not argued that the claimed invention is anything but use of generic hardware performing its usual function to implement an abstract idea.
	Regarding the Berkheimer requirements, Appellant argues that the cited references must be applied to the claim language. The rejection makes it clear that Sasaki is cited to show that it is conventional to use sensors to collect data at a live event. This is clearly tied to the claim language.
	Appellant then argues that Gregory is not tied to the claim language since it refers to “the known technology of ACR.” This argument is a little disingenuous. As can readily be seen in the 4 March 2021 claims, the claimed method was called “ACR.” Appellant subsequently removed the term “ACR” from the claims and expanded the claims to include the steps used by an ACR system. Thus, the citation to Gregory is entirely appropriate. (Though, by removing the reference to “ACR” in the claims and substituting a series of equivalent data manipulation steps, Appellant has rendered the citation superfluous. By changing the claim language, Appellant made it even more apparent that the claims are drawn to ineligible subject matter.)
§101 Summation
	Examiner contends that this is a system that uses generic components performing their usual functions to gather and process data that is used to create a wagering contract. The system uses data to provide terms to a wagering contract (event and odds) which the user may accept (select) or refuse. If the user selects the terms, a wagering contract is formed.
	This interpretation matches the definition in ¶ 0020 of the Specification and is how those of ordinary skill in the art would interpret the claims. Under this interpretation, the claims are drawn to the implementation of an abstract idea (a method of organizing human activity – wagering contract formation) implemented on generic computer hardware. Thus, it is Examiner’s contention that these claims are drawn to subject matter that is ineligible under §101.
	But Appellant argues that the system is not used for wagering or formation of wagering contract – the language of the claims and the Specification notwithstanding. If Appellant is correct, then this is a system for gathering and processing data using generic computer hardware for no purpose whatsoever. It displays an event and probability that the user may select, but does nothing with that selection. If no wagering contracts are formed, then nothing useful is accomplished. If Appellant’s arguments are accepted, then this invention fails to meet the threshold requirement of the statute – that the invention be “new and useful.”
	Either way, the claimed invention is not eligible under §101.
§103 Rejection
	Before diving into the rejection, it might be a good idea to explain how an Automatic Content Recognition (ACR) system works. 
	First, let’s look at how humans perform the same function in a sports setting. Let us take the case of John and Giovani. John is an American. He has been a US football fan since his earliest childhood. He has watched and played football for years. If you woke John up in the middle of the night and asked him who had the most rushing yards win 1957, he’d answer without a moment’s hesitation, “Jim Brown, a running back who played for Cleveland. He rushed 942 yards that year.”
	Giovani loves football too. (What we in the US call “Soccer.”) He has heard that American football is played differently than they play the game in Italy, but he is not really sure how the games differ. He’s never seen an American football game.
	Giovani visits John and they decide to go see an NFL game. When they get to the stadium, Giovani is confused. There are no goals. The field is covered with strange markings. Then the players come onto the field. They are hulking behemoths in helmets and pads. Then he gets a look at the ball – it’s oblong instead of spherical.
	By the middle of the first quarter, Giovani is so bored that he is hoping the guy who sells beer will pass their way often. But John is in his element. Because of his extensive knowledge of football garnered by watching and playing football for years (let’s call it a historical database), John can use data gathered by sensors (his eyes) to predict the next play when he sees the offense line up in a “shotgun” formation on 3rd down and 15. He knows that since the offense needs to gain 15 yards to get a first down, it is likely that they will attempt a passing play. When he sees them line up in a “shotgun” formation, this suspicion is confirmed. He reviews all of his knowledge about football (his historical database) and cannot find a single instance where the offense attempted a running play from the “shotgun” on 3rd and long. (To adopt the vernacular of the football aficionados.) Therefore, he concludes the next play will be a passing play.
	What’s more, since Tom Brady is the quarterback and Rob Gronkowski is on the field as a receiver, he predicts that Brady will pass to Gronkowski. This is because he knows that the Brady-Gronkowski duo are the most successful pairing in the league. Since the defense in this particular game has the worst pass rushing stats in the league this year, John assigns a high probability of success to this play. 
	This is the essence of Appellant’s claims – though performed by a human. But the important thing to recognize is that even humans cannot recognize what’s happening on a football field without some sort of historical data. 
	Haaland essentially does what John has done – using a computer and electronic sensors instead of a brain and eyes.  Haaland gathers sensor data from sensors 51-56.  These sensors can be a camera (55) or sensors mounted on the player (51-54) or ball (56). The camera (55) is analogous to John’s eyes. But the other sensors allow collection and analysis of more data that is not necessarily needed to predict the next play of the game.
	Haaland captures the sensor data and uses it to predict the result of an upcoming play.  Paragraph 0045 explains that the system makes predictions and ranks them based on the fidelity with which they describe existing observations. This is what John did when he reviewed past use of the “shotgun” formation to determine that the upcoming play would be a passing play. The “existing observations” are the “historical database” of the claims. It is a component of the CPM.  Paragraph 0064 explains that the CPM is used to predict the outcome of a baseball player’s at bat using historical data. Since this data must be available for every baseball player, this historical data is a database.
Note that Haaland states that the predictions can be used for wagering. (¶ 0002). This includes proposing odds for wagering. (¶ 0135) Haaland discloses that the predictions and probabilities can be conveyed to spectators during athletic competitions. (¶ 0013) This data is overlaid on a video stream. (¶ 0123) Paragraph 0071 describes how this is accomplished. For instance, the CPM can make a prediction concerning the probability that a kicker will successfully kick a field goal. This data is then overlaid on a video stream for broadcasting. (¶ 0109)
Thus, it can be seen that Haaland gathers sensor data, processes the data by comparing it with a historical database to arrive at a prediction of the outcome of the next play. This is essentially the process John carried out to arrive at the same conclusion. It is also the method claimed by Appellant.
Now let us discuss Appellant’s arguments.
Applicant argues that Haaland does not teach an action database where the actions are stored as event and sensor data. This is clearly not the case. Haaland collects sensor data and compares it with past data to determine the probable result. (¶ 0138) That data must be stored in a database. The sensor data must be stored in association with the event data. If no event data is stored with the sensor data, then no prediction can be made.
This is the situation described above. Both John and Giovani saw the offense line up in the “shotgun” formation. They both collected the sensor data. But because there was no association between the sensor data (i.e., seeing the “shotgun” formation) and event data in Giovani’s database, he could not predict the next play. Without the association between sensor data and event data, the sensor data was worthless where predictions were concerned.
It was only John’s association between sensor data and event data that allowed him to make a prediction using the sensor data. Without such an association, prediction is impossible. And Haaland clearly discloses using comparison of sensor data to make predictions. (¶ 0138)
Appellant’s main argument concerning Haaland is that Haaland is too complex. That is because Haaland does much more than provide odds on the next play. But Applicant’s claims do not preclude a system that does more. 
For instance, Appellant argues that Haaland is used to provide specific metrics. This is absolutely true. But that is not precluded by the claims. Then Appellant goes on to argue that Haaland does not extract events. But this is not the case. For instance, Haaland predicts the probability that a baseball player will make a hit. (¶ 0064) A hit (versus a strike) is an event.
Appellant misinterprets the rejection to say that Examiner is saying that the determination of the most likely outcome based on the filtered historical database is “common sense.” This is not the case. Haaland explicitly teaches determining the odds of an outcome using the filtered historical database. What is “common sense” is sending the odds to the user using the same communication path as the rest of the data provide by Haaland. As pointed out in the rejection, Haaland discloses implementing wagering (¶ 0002) and proposing odds for wagering. (¶ 0135) As also pointed out in the rejection, if the odds are not sent to the user, it is not possible to implement wagering (¶ 0002) or to propose odds for wagering (¶ 0135). However, Haaland does not explicitly say that those odds are sent to the user by the same communication path as Haaland uses to provide all the other data to the user. However, one of ordinary skill would see Haaland as requiring the odds to be sent to the user using that communications path. After all, Haaland only discloses using one communication path to convey information to the user. It makes absolutely no sense to create another communications path when one already exists. 
However, it is not inherent that Haaland use a single communications path. One could imagine that while using a single disclosed communications path to communicate with a user attending a football game, Haaland could ask the player to leave the stadium, drive home, and log into his computer in order to receive wagering and odds information. But no one in the art would read Haaland as doing so. That scenario makes absolutely no sense. No one who paid for a football ticket is going to leave the game in order to receive odds and place a bet. Haaland discloses a single method of sending data to the user and it makes sense to use that communications method to send the claimed (and explicitly disclosed) odds and wagering data to the player.  
	Appellant argues that the statement that in order for the system to “propose odds” to a user, the user must receive the odds is a “conclusory statement.” This is puzzling. Haaland explicitly recites proposing odds for wagers. (¶ 0135) It is absolutely impossible to “propose odds” without someone receiving the odds. If no one receives the odds or the other wagering data, it is impossible to implement Haaland’s disclosure concerning wagers.
	Appellant argues that Haaland fails to provide the probability of the most likely outcome to the user. Appellant is apparently trying to distinguish between providing the odds of the most likely outcome (as explicitly taught by Haaland), and providing the probability of the most likely outcome. But as pointed out by the Merriam-Webster Dictionary, the word “ODDS” is defined as “the probability that one thing is so or will happen rather than another.” (https://www.merriam-webster.com/dictionary/odds)
	  Thus, one of ordinary skill would take “odds” and “probability” to be synonymous.
	As can readily be seen, each and every limitation of Applicants claims has been addressed by the rejection of record. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CORBETT B COBURN/Primary Examiner, Art Unit 3799            

                                                                                                                                                                                            Conferees:

/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799    

/OREN I GINSBERG/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.